Citation Nr: 9920116	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Charles F. Unmack, Attorney at 
Law


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1944 to May 1946, and who died in 
July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana, that found that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  An unappealed January 1993 RO decision denied service 
connection for the cause of the veteran's death.  

2.  Evidence received since the January 1993 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to reopen her claim for service 
connection for the cause of the veteran's death.  With 
respect to her claim, the Board finds, as discussed below, 
that she has submitted new and material evidence.  

The evidence of record prior to the January 1993 RO decision 
included evidence that the veteran died in July 1985 with his 
immediate cause of death being septic shock.  Medical 
evidence of record reflects that the veteran had acute 
myelocytic leukemia.  Also of record were photographs and 
statements, submitted by the veteran in October 1984, 
relating to his asserted exposure to ionizing radiation at 
Hiroshima, Japan, in December 1945.  The record also 
contained a January 1993 letter from the Defense Nuclear 
Agency relating to where the vessel USS President Adams was 
located during the veteran's service on that vessel.  

The January 1993 RO decision denied service connection for 
the cause of the veteran's death because the veteran's 
leukemia was not shown during service and because the record 
did not indicate that the veteran was exposed to ionizing 
radiation during his service.  As the January 1993 RO denial 
was not appealed, it is final.  38 U.S.C.A. § 7105.  

Subsequent to the January 1993 RO decision, additional 
evidence has been submitted, including the deck log book of 
the USS President Adams for the period from April 24, 1946, 
to May 1, 1946.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312.  Leukemia 
is a radiogenic disease if it becomes manifest at any time 
after exposure.  38 C.F.R. § 3.311(b)(2)(i)(5)(ii) (1998).  

If a claim for service connection was previously denied, an 
appellant must submit new and material evidence in order to 
reopen their claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The RO, in it's November 1994 decision appealed herein, 
considered whether new and material evidence had been 
submitted under the test established by Colvin v. Derwinski, 
1 Vet. App. 71 (1991), in concluding that to justify 
reopening a previously denied claim the new and material 
evidence must establish a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Under the test 
established by Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), it must first be determined whether new and 
material evidence has been presented.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Prior to the January 1993 
RO denial, the deck logs of the ship to which the veteran was 
assigned for the period from April 24, 1946, to May 1, 1946, 
were not of record.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), it was noted that, while "not every piece 
of new evidence is 'material'; we are concerned, however, 
that some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Considering this, the Board concludes that the new evidence, 
in the form of the ship's logs for the indicated time period, 
contribute "to a more complete picture of the circumstances 
surrounding the" asserted time frame within which the veteran 
was exposed to ionizing radiation.  Id.  Therefore, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for entitlement to service connection for 
the cause of the veteran's death is granted.  


REMAND

Having determined that new and material evidence has been 
presented, the claim must be considered de novo, to include 
whether or not the appellant's claim for service connection 
for the cause of the veteran's death is well grounded under 
38 U.S.C.A. § 5107(a).  Winters, supra. 

An April 1994 letter from the appellant's representative 
reflects that copies of photographs were enclosed.  The 
record does not appear to contain copies of photographs that 
were associated with the April 1994 letter and the 
substantive appeal, received in April 1995, notes that 
photographic evidence submitted was not listed as part of the 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant's 
representative and advise him that copies 
of photographs purportedly submitted with 
the April 1994 letter are not of record 
and indicate that he may submit 
additional copies, or any other 
additional evidence he desires to submit.  

2.  After undertaking any other indicated 
development, the RO should adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death, to include whether the reopened 
claim is well grounded.  

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 


